

116 HR 1878 IH: IDEA Full Funding Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1878IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Huffman (for himself, Mr. McKinley, Mr. Fitzpatrick, Mr. Neguse, Mr. Katko, Mr. Schrader, Mr. Thompson of Pennsylvania, Mr. Phillips, Mr. Brendan F. Boyle of Pennsylvania, Mr. McNerney, Ms. Sewell of Alabama, Mrs. Craig, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend part B of the Individuals with Disabilities Education Act to provide full Federal funding
			 of such part.
	
 1.Short titleThis Act may be cited as the IDEA Full Funding Act. 2.Amendment to IDEASection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows:
			
				(i)Funding
 (1)In generalFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated—
 (A)$14,036,427,000 or 16.2 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2019, and there are hereby appropriated $1,651,792,000 or 1.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2019, which shall become available for obligation on July 1, 2019, and shall remain available through September 30, 2020;
 (B)$15,908,525,000 or 17.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2020, and there are hereby appropriated $3,523,890,000 or 3.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2020, which shall become available for obligation on July 1, 2020, and shall remain available through September 30, 2021;
 (C)$18,030,313,000 or 19.8 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2021, and there are hereby appropriated $5,645,678,000 or 6.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2021, which shall become available for obligation on July 1, 2021, and shall remain available through September 30, 2022;
 (D)$20,435,093,000 or 21.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2022, and there are hereby appropriated $8,050,458,000 or 8.5 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2022, which shall become available for obligation on July 1, 2022, and shall remain available through September 30, 2023;
 (E)$23,160,608,000 or 24.2 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2023, and there are hereby appropriated $10,775,973,000 or 11.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2023, which shall become available for obligation on July 1, 2023, and shall remain available through September 30, 2024;
 (F)$26,249,637,000 or 26.8 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2024, and there are hereby appropriated $13,865,003,000 or 13.8 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2024, which shall become available for obligation on July 1, 2024, and shall remain available through September 30, 2025;
 (G)$29,750,664,000 or 29.6 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2025, and there are hereby appropriated $17,366,029,000 or 17.2 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2025, which shall become available for obligation on July 1, 2025, and shall remain available through September 30, 2026;
 (H)$33,718,634,000 or 32.7 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2026, and there are hereby appropriated $21,334,002,000 or 20.6 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2026, which shall become available for obligation on July 1, 2026, and shall remain available through September 30, 2027;
 (I)$38,215,836,000 or 36.2 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2027, and there are hereby appropriated $25,831,201,000 or 24.4 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2027, which shall become available for obligation on July 1, 2027, and shall remain available through September 30, 2028; and
 (J)$43,312,845,000 or 40 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2028 and each subsequent fiscal year, and there are hereby appropriated $30,928,210,000 or 28.6 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2028 and each subsequent fiscal year, which—
 (i)shall become available for obligation with respect to fiscal year 2028 on July 1, 2028, and shall remain available through September 30, 2029; and
 (ii)shall become available for obligation with respect to each subsequent fiscal year on July 1 of that fiscal year and shall remain available through September 30 of the succeeding fiscal year.
 (2)AmountWith respect to each subparagraph of paragraph (1), the amount determined under this paragraph is the product of—
 (A)the total number of children with disabilities in all States who— (i)received special education and related services during the last school year that concluded before the first day of the fiscal year for which the determination is made; and
 (ii)were aged— (I)3 through 5 (with respect to the States that were eligible for grants under section 619); and
 (II)6 through 21; and (B)the average per-pupil expenditure in public elementary schools and secondary schools in the United States..
 3.OffsetsThe amounts appropriated in 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)), as amended by section 2 of this Act, shall be expended consistent with pay-as-you-go requirements.
		